Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 02/11/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 16, the applicant recites that the maximization of the rental price is based on the market demand at the price being less than or equal to the market capacity.  This language is indefinite and has an unclear scope.  With respect to “the price” that has been underlined above, what price does this refer to?  The claim is supposed to be determining a rental price, so how can the maximization of the rental price be based on the market demand at “the price”?  What price does this refer to?  This is not clear.  It cannot be the rental price that is being determined because you have not determined it yet, so what price is being referred to here?  This is not clear and renders the scope indefinite.  Also, it is not clear in an overall sense what it means to 
  	Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under prior art should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  For step 2A, the claim(s) recite(s) an abstract idea of determining a rental price (rental rates) for a rental unit and determining listing time.
For the independent claims, the abstract idea is defined by the elements of:
Claim 1
display rental price for one or more available rental units, each having a respective asset class,
display data related to the one or more available rental units
receive a user input selecting the respective asset class
receive information about the one or more available rental units, including the respective asset class based on the user input
determining using a constrained optimization model a maximized rental price for the one or more available rental units;
wherein: 
the constrained optimization model is configured to maximize a price of the one or more available rental units, 
the market has a demand for a number of rental units in each respective asset class at the maximized rental price, 
the market has a market capacity of vacant rental units in the asset class, and 
the maximization of the price is based on the market demand at the price being less than or equal to the market capacity
output the rental price

Claim 8
display rental price for one or4 4858-5085-9021\2more available apartment units, 
display data related to the one or more available rental units; and 
receiving information about the one or more available apartment units; 
estimating a price elasticity and a success rate parameter using a Kalman filter for a dynamic programming model; 
using the estimated price elasticity and the estimated success rate parameter in the dynamic programming model to determine a rental price for each of the one or more available apartment units; and 
outputting the rental price

Claim 14
display delist time for one or more available rental units each having a respective asset class, 
display data related to the one or more available rental units
receive a user input selecting the respective asset class; and
receiving data about the one or more available rental units, including the respective asset class based on the user input; 
extracting features from the data, including the respective asset class; 
fitting a random forest model over the extracted features based at least on relative rent value; 
receiving a rental price; and
determining a delist time based on the random forest model and the rental price; 
outputting the delist time

Claim 16	
display rental price for one or more available rental units each having a respective asset class, 
display data related to the one or more available rental units 
receive a user input selecting the respective asset class; 6

receiving information about one or more available rental units, including the respective asset class based on the user input; 
determining, using a constrained optimization model a maximized rental price for the one or more available rental units, 
wherein: 
the constrained optimization model is configured to maximize a price of the one or more available rental units, 
the market has a demand for a number of rental units in each respective asset class at the maximized rental price, 
the market has a market capacity of vacant rental units in the asset class, and the maximization of the price is based on the market demand at the price being less than or equal to the market capacity; and 
outputting the maximized rental price 

The above limitations are reciting a method of determining the price for a rental unit and determining a delist time that is using mathematical modelling to determine demand and to determine a rental price.  As is stated in paragraph 003 of the specification, landlords and property owners are known to determine and set prices for rentals.  Before the invention of computer, human beings were the ones that determined the prices for rentals, including mentally determining prices.  Setting a rental price for rentals such as real estate, is considered to be a certain method of organizing human activities because it is reciting a sales activity that relates to the economy, is related to a contractual agreement (the rental itself), and is something that is fully able to be done by people as was done before the invention of computers.  Setting rental rates for rental units and determining delist times are fundamental economic practices.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A).  The additional elements for claims 1, 8, 14, 16 amount to one or more processing elements, one or more computer readable storage media with instructions to perform the steps that define the abstract idea, a listing portal with two areas (display area and data input area, both generically recited). The claimed additional elements are reciting generic computer hardware that are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f), (h). The claim is simply instructing one to practice the abstract idea by using a generically recited one or more processors with storage for instructions to allow for the claimed method to occur, by using a portal with areas for data display and data input (inherent to all displays and user interfaces that they can display data and receive user input).  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface of some kind to display data, all of which is being generically recited.  This is a link to computer implementation for a process that otherwise can be practiced by people with pen and paper and/or including performance in their minds.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
  	For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a processor with instructions to perform the abstract idea, listing portal.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this 
	For claims 2-7, the applicant is reciting a number of functions that the price prediction unit is further configured to perform.  The claimed functions are further defining the same abstract idea of claim 1.  Reciting that the units are family apartments and claiming further determinations that are being made are all part of the abstract idea and are involved in the process of determining the rental rates.  The additional element of the price prediction unit has been treated in the same manner as was set forth for claim 1.
For claims 11-13, similar to that stated above, the applicant is reciting a further embellishment of the same abstract idea of claim 8.  The further recitation to predicting the price of amenities, determining a confidence value for the price of the amenity, are all considered to be part of the abstract idea.  
	For claim 15, reciting the rental history for the rental units and the data that is pertains to, is reciting more about data per se and is something that is considered to be part of the abstract idea of the claims.  Further reciting data per se in a dependent claim does not provide for any further additional elements that can assist in contributing to the eligibility of the claim.
For claims 17-20, the applicant is claiming more about the same abstract idea of claim 16.  Receiving enquiries about the rental units and generating the model are part of the abstract idea of the claims.  Humans are the ones that generate computer models, so this is still reciting something that falls into the category of being a method of organizing human activities.  Predicting prices for amenities is part of the recited 
Response to arguments
	The traversal of the 35 USC 101 rejection is not persuasive.  On page 9 of the reply the applicant argues that the generation of the property listing portal with an area to display data and an area to receive data input and receiving information from the input area and outputting the determined rental price for display make the claims eligible.  This is not persuasive because the use of the processor and the listing portal are for data display and data input, which is what all interfaces for generic computers provide.  The ability to have a display area and an area to allow for data entry is something that is a link to generic computer implementation as there is no structure to the listing portal that is alleged to have been an improvement.  
	On page 10 the applicant argues that the claims are not directed to a sales activity that relates to the economy and the claimed steps cannot be done by people before computers.  The applicant argues that the claims represent an improved computer system that has the claimed rental listing portal for data display and data input.  The applicant also argues some of the steps that define the abstract idea as not being part of the abstract idea and argues that the claims do not aim to control or instruct people to behave or follow steps so they do not fall into the category of being human activity.  This is not persuasive.  The claims are determining rental prices for 
	On page 11 the applicant refers to Trading Tech and argues that the claimed invention improves the accuracy and pricing of rental properties.  This allegation of eligibility is not persuasive.  Other than alleging that Trading Tech is somehow instructive to the eligibility of the claimed invention, the applicant has not made any reasonable nexus between the pending claims and the claims and issues present in Trading Tech.  The claimed invention is not like Trading Tech and is not improving upon user interfaces.  The applicant is not claiming a “specific, structured, graphical user interface” paired with prescribed functionality directly related to the GUI structure that resolves a specific problem in the art.  The applicant is merely using the listing portal to display data and the receive data input.  That is hardly a specific structured GUI that is paired to a prescribed functionality that is solving a particular problem in the art.  Displaying data and receiving data entry via a portal (an interface, a GUI) does not solve any problem in the GUI art.  This is just using a computer and an interface to display data and to receive a data input.  The reliance and reference to Trading Tech is misplaced in the opinion of the examiner and is not persuasive to show that the claims are eligible.
On page 11 the applicant argues that the claims are improving technology because the claims are generating a rental property listing that can display data in one 
On page 12 the applicant alleges that the prior art does not teach or suggest what is claimed.  The 35 USC 101 inquiry for claim eligibility is not based on prior art so this argument is not persuasive.  Novelty or non-obviousness over prior art does not equate to eligibility under 35 USC 101.
On page 12 the applicant argues step 2B of the 101 analysis.  In support of the argument that the claims are eligible the applicant again repeats the argument that the claims are eligible due to the property listing portal that has a display area to display a rental price and a data input area to receive data input by a user.  The applicant argues that what is claimed did not exist before computers so it must amount to more than a mere instruction for one to practice the invention using computers.  This argument is not persuasive.  For reasons already addressed, the claimed property listing portal is not sufficient to render the claims eligible and does not amount to significantly more at step 2B.  The fact that a claimed process of calculating a rental price was alleged to not be known prior to the invention of computers is not relevant to the 101 inquiry.  Novelty does not equate to eligibility as a rule.  The claims are calculating a rental price or a delisting time and the result of the claimed invention does not serve to improve any of 
The traversal of the 101 rejection is not persuasive and the rejection is being maintained. 
With respect to the prior art rejection and claims 1 and 16, the rejection has been withdrawn due to 112b issues that render the claim scope indefinite.  The limitation that has been argued, namely the price being maximized based on demand at “the price” being less than or equal to the market capacity, is indefinite and is unclear in what it means.  This moots the arguments from the applicant.  
For claim 8, the subject matter of dependent claims 9 and 10 has been added to claim 8.  This moots the previous prior art rejection.  While the claims are considered to define over the prior art, they are not eligible under 35 USC 101 and cannot be allowed.  The cited prior art of record does not teach or suggest the claimed invention in total, including the estimation of price elasticity using a Kalman filter, using the Kalman filter to also determine a success rate parameter, and using the price elasticity and the success rate parameter in a dynamic programming model to determine the rental price. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DENNIS W RUHL/Primary Examiner, Art Unit 3687